Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151447                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CHARLIE B. HOBSON and                                                                                     Joan L. Larsen,
  MARY L. HOBSON,                                                                                                     Justices
            Plaintiffs-Appellees,
  v
  INDIAN HARBOR INSURANCE COMPANY ,                                 SC: 151447
  XL INSURANCE AMERICA, INC., and XL                                COA: 316714
  INSURANCE COMPANY OF NEW YORK, INC.,                              Wayne CC: 12-008167-CK
           Defendant-Appellants,
  and
  WILSON INVESTMENT SERVICE &
  CONSTRUCTION, INC., WILSON INVESTMENT
  SERVICE, CRESCENT HOUSE APARTMENTS,
  CRESCENT HOUSE APARTMENTS, L.L.C., W-4
  FAMILY LIMITED PARTNERSHIP, W-4 FAMILY
  L.L.C., and JAMES P. WILSON,
               Defendant-Appellees.

  __________________________________________/

         On order of the Court, the application for leave to appeal the March 10, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the Total Pollution Exclusion Endorsement is ambiguous, and
  (2) whether there was a discharge, dispersal, seepage, migration, release, or escape of a
  pollutant that caused the plaintiffs’ injuries. The parties should not submit mere
  restatements of their application papers.

        BERNSTEIN, J., not participating due to his prior relationship with The Sam
  Bernstein Law Firm.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           a1202
                                                                               Clerk